FILED
                            NOT FOR PUBLICATION                            DEC 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RONALD G.S. AU,                                  No. 13-72152

               Petitioner - Appellant,           Tax Ct. No. 16934-12

  v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Ronald G.S. Au, an attorney, appeals pro se from the Tax Court’s order

dismissing his action for lack of subject matter jurisdiction. We have jurisdiction

under 26 U.S.C. § 7482(a)(1). We review de novo, Gorospe v. Comm’r, 451 F.3d

966, 968 (9th Cir. 2006), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Tax Court properly concluded that it lacked jurisdiction because Au was

never issued a notice of determination. See 26 U.S.C. §§ 6320(c), 6330(d)

(conferring jurisdiction to the Tax Court for review of a lien or levy only after the

Internal Revenue Service issues a determination based upon a collection due

process hearing); Gorospe, 451 F.3d at 968 (the Tax Court is a court of limited

jurisdiction, and its subject matter jurisdiction is defined by Title 26 of the United

States Code).

      Because we affirm on the basis of lack of jurisdiction, we do not consider

Au’s contentions regarding the underlying tax liability, penalties, and payments.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                      13-72152